          Case 3:17-cv-00492-CWR-LRA Document 18 Filed 09/17/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

    WILLIE MITCHELL                                                                   PLAINTIFF

    V.                                                        CAUSE NO. 3:17-CV-492-CWR-LRA

    WARDEN SHARON NASH                                                              DEFENDANT


                    ORDER ADOPTING REPORT AND RECOMMENDATION

           This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on August 19, 2020. Docket No. 17. The Report and

Recommendation notified the parties that failure to file written objections to the findings and

recommendations contained therein within 14 days after service would bar further appeal in

accordance with 28 U.S.C. § 636. Id.

           This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, this

case is dismissed with prejudice.1 A separate Final Judgment will issue this day.

           SO ORDERED, this the 17th day of September, 2020.

                                                       s/ Carlton W. Reeves
                                                       UNITED STATES DISTRICT JUDGE




1
    See Torres v. Young, 457 F. App’x 427 (5th Cir. 2012).
